EXHIBIT 10.28

 

COMPENSATION FOR NON-EMPLOYEE DIRECTORS

 

On February 12, 2008, the Board of Directors approved changes to the
compensation to Board members who are not employees of the Company for services
rendered as a director.  The compensation structure for fiscal 2007 and the
compensation structure for fiscal 2008 are as follows:

 

 

 

 

Fiscal 2008

 

Fiscal 2007

 

Annual fee

 

$

35,000

 

$

35,000

 

Attendance at each Board of Directors meeting

 

$

1,500

 

$

1,500

 

Attendance at a committee meeting on a date other than a regularly scheduled
Board of Directors meeting

 

$

1,250

(1)

$

1,250

 

Audit Committee Chairperson annual fee

 

$

5,000

 

$

5,000

 

Compensation Committee Chairperson annual fee

 

$

5,000

 

$

5,000

 

Governance Committee Chairperson annual fee

 

$

5,000

 

$

5,000

 

Coordinating Director annual fee

 

$

7,500

 

$

7,500

 

Special Litigation Committee Chairperson annual fee (2)

 

$

7,500

 

$

7,500

 

Special Committee Chairperson fee (3)

 

$

60,000

 

-

 

Special Committee member fee (3)

 

$

40,000

 

-

 

Special Committee meeting attendance fee (3)

 

$

1,500

 

$

1,500

 

Stock option grant or cash consideration upon first joining the Board of
Directors (4)

 

30,000 options
or $100,000

 

30,000 options

 

Annual stock option grant (5)

 

7,500 options

 

7,500 options

 

--------------------------------------------------------------------------------

(1)          If more than one committee meeting (including an executive session
of Independent Directors) occurs on a date other than the day of a regularly
scheduled Board of Directors meeting, only one fee will be paid for that day.
Fees are not payable for telephonic meetings.

 

(2)          Our Board of Directors established a Special Litigation Committee
to facilitate timely and orderly consideration of the matters raised by
shareholder derivative actions filed against us and related parties concerning
claims arising out of certain misdated options.

 

(3)          Our Board of Directors established a Special Committee to, among
other matters, evaluate certain corporate governance issues and the advisability
of pursuing strategic alternatives intended to increase stockholder value,
including but not limited to, a recapitalization, and to make recommendations to
the full Board of Directors. The Committee’s fees are authorized through
March 31, 2008. Attendance fees are payable with respect to both in person and
telephonic meetings of the Special Committee.

 

(4)          Represents a one-time grant to new directors of vested
non-qualified stock options at a price equal to the fair market value on the
date of approval of the grant by the Board of Directors.  Our Amended and
Restated 1997 Non-Employee Director Stock Option Plan, under which we had
previously issued stock option grants to directors, has expired.  Currently,
none of our other equity plans provide for granting options to non-employee
directors.  The Board of Directors intends to include on our  proxy for the 2008
Annual Meeting of Stockholders an amendment to our 2001 Omnibus Stock Option
Incentive Plan (2001 Plan) to include non-employee directors as eligible to
receive stock option grants under this plan. If such amendment is approved by
our stockholders, then future grants to non-employee directors, including
directors elected in February 2008, will be made pursuant to the 2001 Plan. If
stockholders do not approve such amendment, cash compensation of $100,000 will
be provided to new directors in fiscal 2008 in lieu of the initial stock option
grant.

 

(5)          Excludes new directors receiving the initial one-time grant. 
Represents vested non-qualified stock options at a price equal to the fair
market value on the date of approval of the grants by the Board of Directors.

 

--------------------------------------------------------------------------------